Oase 2:19-cr-00002-RBS-DEI\/| Document 18 Filed 03/19/19 Page 1 of 1 7 DagelD# 60

 

 

F|;’_ED
IN OPEN CGUHT

 

MAR l 9 2019
lN THE UNlTED S'I`ATES DIS'I`RICT COURT FOR Tl-lE

EASTERN DlSTRICT OF VIRG[NIA

 

 

 

 

CLEHK, U.S. DISTR|CT COUFiT

 

NO!:lF-`OLK_ VA
No:gfolk Divr'sion

UNITED STATES OF AMERICA )
)
v. )

) CRIMINAL NO. 2:l9cr2
RONALD A. VILLANUEVA, )
)
Defendant. )

STATEMENT OF FACTS

The parties stipulate that the allegations in Count One of the Indictment and the following
facts are true and correct, and that had the matter gone to trial the United States would have
proven them beyond a reasonable doubt.

Relevant Background

A. The Small Business Administration’s 8(a) Program

l. The Small Business Administration (“SBA”) is an independent agency of the
United States. lts mission is to aid, counsel, and assist small businesses by providing access to
capital, training and development programs for entrepreneurs, and opportunities to compete for
government contracts

2. The SBA oversees a federal program known as the Section S(a) program. The
purpose of the S(a) program is to help small, disadvantaged businesses compete in the American
economy through business development 13 C.F.R. § 124.1. Under the S(a) program, small
businesses owned and controlled by economically and socially disadvantaged persons are
eligible to obtain various kinds of SBA assistance and to receive certain preferences in the award
of federal contracts For example, in certain circumstances, federal contracting officials can

award procurements to S(a) firms on a “sole source” basis, meaning that such contracts can be

 

Case 2:19-cr-OOOOZ-RBS-DEI\/| Document 18 Filed 03/19/19 Page 2 of 17 Page|D# 61

awarded absent competing offers from other flrms. In addition, federal contracting officers can,
Subject to certain limitations, restrict competition on a procurement to 8(a) firms. These
opportunities are often referred to as “set-aside” contracts

3. A finn is eligible to join the 8(a) program “if it is a small business which is
unconditionally owned and controlled by one or more socially and economically disadvantaged
individuals.” 13 C.F.R. § 124. 101 .

4. In addition, “no non-disadvantaged individual or immediate family member
may . . . [e]xercise actual control or have the power to control” an 8(a) firm. 13 C.F.R.

§ 124.106(e)(1). A non-disadvantaged individual is “any individual who does not claim
disadvantaged status, does not qualify as disadvantaged, or upon Whose disadvantaged status an
applicant or Participant does not rely in qualifying for [the 8(a) program].” 13 C.F.R. § 124.3.

5. Control in this context means both “strategic policy setting” and “day-to-day
management and administration of business operations.” 13 C.F.R. § 124.106. A participant
in the 8(a) program “must be managed on a full-time basis by one or more disadvantaged
individuals.” 13 C.F.R. § 124.106(a)(1). Such a person “must devote full-time to the
business.” 13 C.F.R. § 124.106(a)(3).

6. According to SBA regulations, “[n]on-disadvantaged individuals or entities may
be found to control or have the power to control” an 8(a) firm when, among other reasons,
“[b]usiness relationships exist with non-disadvantaged individuals or entities which cause such
dependence that the applicant or Participant cannot exercise independent business judgment
without great economic risk.” 13 C.F.R. § 124.106(g)(4).

7. A business seeking to participate in the 8(a) program must submit an application

to the SBA. The SBA then determines whether the listed owner is a disadvantaged person

aa
rig W`[

fBv§,p)'l\“

Case 2:19-cr-OOOOZ-RBS-DEI\/| Document 18 Filed 03/19/19 Page 3 of 17 Page|D# 62

(socially and economically), whether the business has been properly formed, and whether the
owner is otherwise eligible. The applicant must also report any affiliations with other
companies, because those affiliations could show that someone other than the disadvantaged
person is in control of the business.

8. After the SBA approves a firm’s application to join then 8(a) program, the SBA
district office in the finn’s home state provides assistance to the business in finding federal
contracting opportunities The district office also conducts annual reviews of the business to
determine its continued eligibility for participation in the program, As part of these annual
reviews, the business must submit “[a] certification that it meets [applicable] eligibility
requirements,” including compliance with rules regarding ownership and control of the firm.
13 C.F.R. § 124.112(b)(1).

9. Businesses may only participate in the 8(a) program for nine years. 13 C.F.R.
§ 124.2. As an 8(a) firm approaches the end of its nine-year term, it must work with the SBA to
ensure that it “do[es] not develop an unreasonable reliance on 8(a) awards.” 13 C.F .R.

§ 124.509(a)(1). For that reason, 8(a) firms must, by regulation, meet certain non-8(a) business
targets each year. Firrns must also submit business plans to the SBA that outline their
“prospects for profitable operations during and after [their] participation in the 8(a) [business
development] program.” 13 C.F.R. § 124.402(c)(3).

10. Because the 8(a) program seeks to empower participating firms to succeed on
their own in the marketplace, “[o]nce a concern or disadvantaged individual upon whom
eligibility was based has participated in the 8(a) [business development] program, neither the
concern nor that individual will be eligible again.” 13 C.F.R. § 124.108(b).

ll. The SBA can revoke a firm’s 8(a) status during its nine-year term if the agency

Case 2:19-cr-OOOOZ-RBS-DEI\/| Document 18 Filed 03/19/19 Page 4 of 17 Page|D# 63

determines that it no longer meets the criteria for certification SBA regulations require firms to
inform the SBA of any changes that would adversely affect eligibility for the 8(a) program,

13 C.F.R. § 124.112(b)(2). The SBA also may terminate a firm from the 8(a) program for good
cause, such as submission of false information or failure to maintain eligibility requirements

13 C.F.R. § 124.303(a).

12. After a firm either “graduates” or loses its 8(a) eligibility, it cannot reapply, even
if it changes its name or management
B. The Small Business Administration’s Women-Owned Small Business Program

13. In addition to the 8(a) program, the SBA administers other programs designed to
support Women-owned small businesses One of these is the Women-Owned Small Businesses
(“WOSBs”) program. Under 15 U.S.C. § 637(m), federal contracting officers may restrict
competition to eligible WOSBS for procurements in certain industries To be eligible to
compete for WOSB set-aside contracts, a business must be at least “51 percent owned by one or
more women,” 15 U.S.C. § 637(m)(2)(A), and “the management and daily business operations of
the business [must be] controlled by one or more women,” 15 U.S.C. §§ 637(m)(l)(B),
632(n)(2).

14. WOSBs must certify to the federal government that they are eligible to participate
in the WOSB program, These certifications must include a representation that the firm is “at
least 51 percent owned and controlled by one or more women.” 13 C.F.R. § 127.300(b)(2)(ii).
In this context, “[c]ontrol by one or more women . . . means that both the long-term decision
making and the day-to-day management and administration of the business operations must be

conducted by one or more women,” 13 C.F.R. § 127.202(a).

Case 2:19-cr-OOOOZ-RBS-DEI\/| Document 18 Filed 03/19/19 Page 5 of 17 Page|D# 64

The Conspiracy to Defraud the United States

15. Beginning in or about May 2005, and continuing up to in or about
December 2014, in the Eastem District of Virginia and elsewhere, the defendant, RONALD A.
VILLANUEVA, did knowingly conspire, combine, confederate and agree with other persons to
defraud the United States, particularly the SBA, by impeding, impairing, obstructing and
defeating through deceit, crait, trickery, and dishonest means the lawful government functions of
the SBA in the ascertainment, assessment, and determination of whether the conspirators and
their firms, SEK Solutions, LLC (“SEK”) and Karda Systems, LLC (“Karda”), should have been
accorded status as participants in the SBA’s 8(a) program and should have been permitted to
continue as 8(a) participants when those firms were, in fact, ineligible to do so.

16. Villanueva resided in Virginia Beach, Virginia while the conspiracy was active
between 2005 and 2014. Between approximately January 2010 and January 2018, he served as
a member of the Virginia House of Delegates.

17. Villanueva’s co-conspirators included_but were not limited to--Khalil Naim;
Naim’s spouse (hereinaiter, “Person-l”); and Samuel Caragan, Villanueva’s brother-in-law.

A. SEK’s Initial Participation in the 8(a) Program
18. In the early 20005, Naim and Person-l decided to start a small business, SEK,
_ based on Naim’s experience selling software and other computer-related services. In
March 2001, Person-l incorporated SEK in the Commonwealth of Virginia with Person-l as
SEK’s sole owner. Early in SEK’s history, Person-l managed the business’s operations and
Naim managed its sales.
19. In July 2001, SEK applied tojoin the SBA’s 8(a) program on the basis of

Person-l’s disadvantaged status as the sole owner of the company.

Case 2:19-cr-OOOOZ-RBS-DEI\/| Document 18 Filed 03/19/19 Page 6 of 17 Page|D# 65

20. SEK received its 8(a) certification from the SBA in November 2001. The
certification lasted for a non-renewable term of nine years, expiring in November 2010.

21. Between 2001 and 2005, SEK experienced only limited success. Between
December 2001 and November 2004, for example, it reported to the SBA that it had earned little
to no money in sales through the 8(a) program. During this period, SEK’s offices were in
Chantilly, Virginia, near where Naim and Person-l lived.

B. SEK Relocates to Virginia Beach

22. In or about spring 2005, Naim decided to relocate SEK’s offices to Virginia
Beach. As part of the move, Naim met the defendant, Villanueva. Villanueva had knowledge
of federal contracting programs, including 8(a) contracts, and agreed to assist Naim in managing
SEK’s business from Virginia Beach.

23. Within months, and by the latest in or about January 2006, SEK’s operations
shifted almost entirely to Virginia Beach. At the same time, Person-l ’s involvement in the
company decreased. By January 2006, Person-l had ceded practically all control over SEK’s
sales and contract administration to Naim and Villanueva, who together managed the company’s
day-to-day operations and sales efforts.

24. By January 2006, Naim began making regular trips to Virginia Beach to manage
SEK. While Person-l periodically traveled to Virginia Beach to spend time with Naim,
Person-l did not conduct business on these trips.

25. SEK continued to participate in the 8(a) program through November 2010.
During this period, Person-l had little insight into SEK’s sales and contracting business even

though Person-l purportedly controlled the company.

Case 2:19-cr-OOOOZ-RBS-DEI\/| Document 18 Filed 03/19/19 Page 7 of 17 Page|D# 66

C. Fraudulent Conduct Relating to SEK’s Participation in the 8(a) Program
26. lt was part of the conspiracy that the conspirators made numerous false
representations and statements to the SBA about SEK between 2005 and 2010. These false
statements and representations related to (i) SEK’s eligibility for participation in the
8(a) program, (ii) Person-l ’s control over SEK and day-to-day management of its affairs, and
(iii) SEK’s relationship with one of its suppliers
27, During the SBA’s site visit to SEK in Virginia Beach in 2005, Person-l falsely
represented that she worked in Virginia Beach to manage SEK’s affairs by meeting with an SBA
representative in a borrowed office under the pretense that Person-l worked there. In reality,
Person-l had never used that office before, never used it again, and never managed the affairs of
SEK from Virginia Beach.
28. On or about December 9, 2005; Apri127, 2007; March 12, 2008; February 20,
2009; and January 12, 2010, Person-l signed documents certifying to the SBA that SEK “me[t]
the requirements of 13 CFR 124.101 through 124.108.” These certifications were false and
misleading, in that after 2005;
a. SEK was not “unconditionally . . . controlled by one or more socially and
economically disadvantaged individuals,” i.e., by Person-l , as required by
13 C.F.R. § 124.101;
b. Person-l was not responsible for “strategic policy setting” and “day-to-day
management and administration of business operations” at SEK, did not manage
SEK “on a full-time basis,” and did not “devote full-time to the business,” as

required by 13 C.F.R. § 124.106, 106(a)(1), and 106(a)(3);

Case 2:19-cr-OOOOZ-RBS-DEI\/| Document 18 Filed 03/19/19 Page 8 of 17 Page|D# 67

c. “[N]on-disadvantaged individual[s] or immediate family member[s],” namely
Naim and Villanueva, “[e]xercise[d] actual control [and] ha[d] the power to
control” SEK, in violation of 13 C.F.R. § 124.106(e)(1); and

d. Person-l never disclosed, as was required in its annual review forms mandated by

13 C.F.R. § 124.1 12(b), a substantial line of credit extended to SEK by one of its
suppliers

29. Between 2006 and 2014, the federal government maintained a database known as
the Online Representations and Certif`ications Application system, or “ORCA,” in which
government contractors could complete certifications required under various federal contracting
programs, On or about September 19, 2006; September 20, 2007; September 26, 2008;
September 27, 2009; and May 20, 2010, Villanueva certified in ORCA that SEK was a
“[w]omen-owned business concem,” including that its “management and daily business
operations are controlled by one or more women,” Villanueva also certified in ORCA that SEK
“ha[d] received certification by the Small Business Administration as a small disadvantaged
business concem” and that “[n]o material change in disadvantaged ownership and control ha[d]
occurred since its certification.” Villanueva knew that these certifications were false, given that
Person-l had ceded management and control of SEK’s sales and contracting efforts to Naim and
Villanueva alter 2005.

30. On or about August 25, 2010, Villanueva assisted in drafting a letter to the SBA
that was later sent to the SBA by Person-l. Villanueva’s letter was substantially misleading in
that it falsely characterized the nature of the relationship between SEK and one of its suppliers
and falsely characterized the extent to which SEK relied on other suppliers to fulfill its contracts

with government customers

073-l

`€L>
t <§;
-.{:11“'

Case 2:19-cr-OOOOZ-RBS-DEI\/| Document 18 Filed 03/19/19 Page 9 of 17 Page|D# 68

31. On or about April 19, 2013, Person-l sent a letter from SEK to the SBA. SEK’s
letter contained numerous false, fictitious and fraudulent statements relating to control over the
company, including:

a. “I [Person-l] am the final decision maker of my company’s operations and
finances, and am fully involved in the everyday operation of my firm.” This was
false. Person-l had ceased to be involved in SEK’s sales and contracting efforts
as early as 2006.

b. “I [Person-l] commute weekly to Virginia Beach to run SEK Solutions.” This
was false, Person-l did not regularly commute to Virginia Beach, and when
Person-l did travel to Virginia Beach it was not to run SEK but to spend time
with Naim.

c. “All final decisions are made by me and include finances, company strategy and
mission, hiring and firing of personnel, and operations” This was false, In
reality, Naim and Villanueva handled most or all of these functions and had done
so for years

d. “Kal Naim and Ron Villanueva serve as Executive Vice Presidents, but do not
exercise actual control or have the power to control the concem.” This was
false, In real ity, Naim and Villanueva exercised control over SEK’s contracting
business and had done so since approximately 2006,

D. The Creation of Karda as a New 8(a) Vehicle for the Conspirators

32. In or around 2007, Villanueva and Naim came to believe that the success of their

business required them to find a way to continue selling products through the 8(a) program even

after SEK’s 8(a) status expired in 2010. They therefore devised a plan to form a new 8(a)

97@1

usda

C'ase 2:19-cr-OOOOZ-RBS-DEI\/| Document 18 Filed 03/19/19 Page 10 of.17 Page|D# 69

company that they would secretly control.

33. Sometime in 2007, Villanueva and Naim met with Caragan, Villanueva’s brother-
in-law. At the time, Caragan lived and worked in northern Virginia and had never met Naim.
Together, Villanueva and Naim encouraged Caragan to start a new business Such a business
Would, like SEK, be dedicated to selling products to government customers and would, like
SEK, be based in Virginia Beach. Villanueva and Naim told Caragan that they would teach
him how to start a small business and would team with him to run the new company. At the
time, Caragan had only modest experience in government contracting and no experience running
a business Even so, Caragan agreed to move to Virginia Beach to start a new company, as
Villanueva and Naim had suggested

34. By the fall of 2007, Caragan had relocated to Virginia Beach. In or about
November 2007, with the assistance of others, Caragan incorporated Karda with the Virginia
State Corporation Commission. The incorporation documents listed Caragan as Karda’s sole
member.

35. Shortly after Caragan moved to Virginia Beach, it became apparent that he was
not going to have a meaningful role in managing Karda at all. Instead, Villanueva and Naim
arranged for Caragan to operate a retail storefront for Karda located within the headquarters of
another company. ln this position, Caragan sold mostly small quantities of products to
members of the general publip. In an email from January 2008 relating to this arrangement,
Villanueva referred to Caragan as “our young apprentice.”

36. Villanueva and Naim explained to Caragan that SEK’s 8(a) status was set to
expire in 2010. They told Caragan that they wanted Karda to obtain its own 8(a) certification

so that persons working for SEK could continue pursuing valuable 8(a) contracts for which they

10
mr
1

Case 2:19-cr-OOOOZ-RBS-DEI\/| Document 18 Filed 03/19/19 Page 11 of 17 Page|D# 70

would otherwise be unable to compete.

37. In an email dated February 26, 2009, an accountant working for SEK asked Naim
how to book certain expenses that SEK had paid on Karda’s behalf. Naim replied, copying
Villanueva: “l don’t mind doing the expense for Karda, but can we call it something else on
our books? SBA will not look too kindly on the fact that we are trying to get Karda up and
running to make them an 8(a).”

38. Karda eventually developed a multi-million dollar contracting business selling
products to the federal government Between 2007 and 2014, Caragan had little insight into the
operational side of Karda’s 8(a) business, as it was run almost entirely by employees or former
employees of SEK while Caragan operated the retail storef`ront.

39. Between 2007 and 2014, SEK extracted money from Karda in a variety of ways,
including consulting fees, rent, and other purportedly business-related expenses In addition to
income received directly from SEK, Villanueva received a $50,000 consulting fee directly from
Karda,

E. Fraudulent Conduct Relating to Karda’s Participation in the 8(a) Program

40. lt was part of the conspiracy that the conspirators made numerous false statements
and representations to the SBA in support of Karda’s application tojoin the 8(a) program and its
continuing participation in the program thereafter. More specifically, the conspirators falsely
represented that Caragan controlled Karda and Was responsible for its day-to-day management
when, in reality, Villanueva and others associated with SEK secretly controlled Karda.

41. Karda applied to join the 8(a) program in or about June 2010 on the basis of
Caragan’s disadvantaged status ln an email exchange on June 15, 2010, about their mutual

priorities, Naim emailed Villanueva: “1 don’t see [K]arda on your priority list below...Lol!

i i g 976

Case 2:19-cr-OOOOZ-RBS-DEI\/| Document 18 Filed 03/19/19 Page 12 of 17 Page|D# 71

Karda has to be first. Let’s get it done bro. . .Please! None of this shit means crap if we have
no 8a.” Villanueva responded, referring to the submission of Karda’s application to join the
8(a) program: “Its done buddy. l-le just sent [it].”

42. Karda’s application to join the SBA’s 8(a) program, signed by Caragan on or
about June 29, 2010, was false and misleading, in that it:

a. Failed to disclose, as was required, the affiliation between Karda and SEK;

b. Failed to disclose, as was required, the fact that SEK had provided financial

support, office space, and equipment to Karda; and

c. Fa|sely stated that Caragan devoted 80 hours per week to the management of

Karda, when he in fact did not.

43. On or about .lu|y 14, 2010, Villanueva sent a letter, on his official House of
Delegates letterhead, to the SBA in support of Karda’s 8(a) application. lt stated, in part: “I
am writing in recommendation of Karda Systems LLC, owned and operated by Virginia Beach
native Samuel Caragan.” The letter was false and misleading, in that Villanueva knew that
SEK was truly operating Karda, not Caragan.

44. Karda received its 8(a) certification from the SBA in or about December 2010.

45. On or about January 14, 2011, Caragan submitted a business plan for Karda to the
SBA, drafted in part by Villanueva, which was false and misleading For example, it stated:

a. “I, Sam Caragan, have the major responsibility for marketing, financial

management, scheduling, cost estimates, bid and proposal development, quality
control, and day to day project management oversight.” This was false.

Caragan had little control over most or all of these functions

12

Case 2:19-cr-OOOOZ-RBS-DEI\/| Document 18 Filed 03/19/19 Page 13 of 17 Page|D# 72

b. “Sam Caragan has full and complete oversight of all contracts.” This, too, was

false. Caragan had little insight into Karda’s contracting business

46. On or about July 7, 201 1, an employee at SEK emailed Villanueva and others
regarding proposed edits to the website for Karda, seeking Villanueva’s input. In response,
Villanueva directed the employee to “TAKE OUT ALL REFERENCES TO SEK ASAP! ! 1 ! !\”

47. Villanueva ghost-wrote communications on Caragan’s behalf for Caragan to send
to the SBA, For example:

a. On or about January 17, 2012, Villanueva drafted a letter for Caragan to send to

the SBA regarding Karda’s 8(a) annual report.

b. On or about March 26, 2012, Villanueva drafted an email for Caragan to send to

the SBA regarding the requirement to send audited financial statements to the
SBA as part of Karda’s compliance with the 8(a) program.

48. On or about January 14, 2013, and January 17, 2014, Caragan signed documents
certifying to the SBA that Karda “me[t] the requirements of 13 CFR 124.101 through 124.108.”
These certifications were false and misleading, in that:

a. Karda was not “unconditionally . . . controlled by one or more socially and

economically disadvantaged individuals,” i.e., by Caragan, as required by
13 C.F.R. § 124.101;

b. Caragan was not responsible for “strategic policy setting” and “day-to-day

management and administration of business operations” at Karda, as required by

13 C.F.R. § 124.106; and

13

C'ase 2:19-cr-OOOOZ-RBS-DEI\/| Document 18 Filed 03/19/19 Page 14 of 17 Page|D# 73

c. “[N]on-disadvantaged individual[s] or immediate family member[s],” namely
Naim and Villanueva, “[e]xercise[d] actual control [and] ha[d] the power to
control” Karda, in violation of 13 C.F.R. § 124.106(e)(1).

49. Villanueva also helped manage SEK and Karda as, in effect, a single firm, in
knowing contravention of SBA regulations F or example, on or about March 14, 2014,
Villanueva emailed employees at both companies announcing the hiring of a new “business
development representative” whose job “will be assisting both SEK and Karda in the growth of
their divisions introducing his network to our solutions and finding opportunities at home and
abroad for all our efforts.”

50. On or about June 30, 2014, Villanueva emailed a representative from another
business to market Karda’s services as an 8(a) firm. Villanueva wrote: “[W]e are mentoring
my brother-in-law’s 8(a) called Karda Systems and can help capture some 8(a) special ops and
tactical opportunities.”

51. On or about July 24, 2014, Caragan signed a letter on behalf of Karda that was
sent to the SBA. lt stated, in part: “Samuel M. Caragan is responsible for day-to-day
management of Karda Systems, LLC.” This was false and misleading ln reality, Caragan ran
Karda’s retail operation with minimal responsibility for Karda’s day-to-day management and
with little insight into Karda’s primary business of selling products to the federal government
F. Obstruction of the SBA’s Lawful Governmental Functions

52. The conspirators by deceit, craft, trickery and dishonest means, defrauded the
United States by interfering with and obstructing the lawful governmental functions of the SBA.

53. To begin, the conspirators made numerous false representations and statements to

the SBA after SEK moved its operations to Virginia Beach in 2005. These false statements and

14

oral
e‘° 0*‘
v 131le

Case 2:19-cr-OOOOZ-RBS-DEI\/| Document 18 Filed 03/19/19 Page 15 of 17 Page|D# 74

representations prevented the SBA from adequately assessing whether SEK remained eligible for
the 8(a) program.

54. The conspirators’ false statements about SEK also interfered with and obstructed
the SBA’s ability to assess whether a “[n]on-disadvantaged . . . entit[y]” had the power to control
SEK by virtue of “[b]usiness relationships . . . which cause[d] such dependence” that SEK could
not “exercise independent business judgment without great economic risk,” in violation of
13 C.F.R. § 124.106(g)(4).

55. Had SBA officials realized that the conspirators repeatedly lied to them about,
among other matters, who actually controlled SEK after 2005, they would have terminated SEK
from the 8(a) program.

56. The conspirators also made numerous false statements and representations to the
SBA about Karda. These false statements and representations prevented the SBA from
adequately assessing whether Karda was ever eligible to participate in the 8(a) program.

57. The conspirators’ false statements to the SBA also interfered with and obstructed
the SBA’s ability to assess whether a “[n]on-disadvantaged . . . entit[y],” namely SEK, had the
power to control Karda by virtue of “[b]usiness relationships . . . which cause[d] such
dependence” that Karda could not “exercise independent business judgment without great
economic risk,” in violation of 13 C.F.R. § 124.106(g)(4).

58. Had SBA officials realized that the conspirators repeatedly lied to them about
who actually controlled Karda, they would have denied Karda’s application to join the
8(a) program and would have terminated its participation in the program thereafter.

G. Contracts and Income Derived from SEK and Karda

59. Govemment agencies are responsible for collecting and reporting data on

l 5 1376

Case 2:19-cr-OOOOZ-RBS-DEI\/| Document 18 Filed 03/19/19 Page 16 of 17 Page|D# 75

federal contracts through the Federal Procurement Data System (“FPDS”). According to FPDS
records between 2005 and 2010 SEK was awarded over $60 million in 8(a) contracts

60. According to FPDS records between 2011 and 2014 Karda was awarded over
$20 million in 8(a) contracts

61. According to bank records in the period between 2007 and 2014, Villanueva
received approximately $1,040,000 in income from SEK and Karda.

Conclusion

62. This Statement of Facts is a summary of the principal facts that constitute the
legal elements of the offense charged in Count One of the lndictment. This summary does not
describe all of the evidence that the United States would present at trial or all of the relevant
conduct that could be used to determine Villanueva’s sentence under the Sentencing Guidelines.
Villanueva acknowledges that the foregoing Statement of Facts does not describe all of his
conduct relating to the offenses charged in the Indictment nor does it identify all of the persons

with whom Villanueva may have engaged in illegal activities

Respectfully submitted,

G. Zachary Terwilliger
United States Attorney

By: wm M
Daniel T. Yo\l'ig \)

Alan M. Salsbury
Assistant United States Attomeys

16

41”\"’

Case 2:19-cr-OOOOZ-RBS-DEI\/| Document 18 Filed 03/19/19 Page 17 of 17 Page|D# 76

After consulting with my attorney, l hereby stipulate that the above Statement of Facts is
true and accurate, and that had the matter proceeded to trial, the United States would have proved

the same beyond a reasonable doubt.

Wi,a~

 

Ronald A. Villanueva, Defendant

l am Ronald A. Villanueva’s attorney. l have carefully reviewed the above Statement of
Facts with him. To my knowledge, his decision to stipulate to these facts is an informed and

voluntary one.

 

Thomas J. Bondurant, Jr., Esq_
Attorney for Ronald A. Villanueva

17 (D,)_%

t 0’
H/l‘i

